Citation Nr: 1215080	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The Veteran was afforded a Travel Board hearing in August 2010.  A transcript has been associated with his claims folder.

This appeal was previously before the Board in January 2011, at which time it was remanded for another VA examination.  The Veteran was afforded VA examinations in February and March 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court) determined that a claim of service connection is one for symptoms as opposed to any one disability or disorder.  With regard to a mental health disability picture, VA must consider all possible diagnoses when coming to a determination as to whether service connection is warranted.  Therefore, his claim has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  

The Board received new evidence subsequent to its most recent supplemental statement of the case; however, in March 2012 the Veteran's representative indicated that AOJ review of such evidence in the first instance was waived.  As such, the Board will continue with this appeal.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's claimed in-service stressor of transporting Marines to shore under sniper fire or threat thereof, during a time when hostile activity was present is satisfactorily established by lay evidence. 

2.  The Veteran's response to the claimed stressor event involved a psychological or psycho-physiological state of fear, helplessness, or horror.

3.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's claimed in-service stressor of sexual assaults by coercion is satisfactorily established by the record.

4.  The Veteran is currently diagnosed as having PTSD, and his PTSD symptoms have been attributed to his claimed in-service stressors by a VA psychologist. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, an acquired psychiatric disorder, to include PTSD, was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding given the favorable nature of the Board's decision.

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amendment to 38 C.F.R. § 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3)(2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation was made effective, in pertinent part, for all claims appealed to the Board before July 13, 2010, which had not been decided by the Board as of July 13, 2010.

Cases involving allegation of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that alternative evidence be sought.  Id. 

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on an in-service personal assault, evidence other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2011). 

In this case, the Veteran seeks service connection for PTSD, claiming that he developed PTSD as a result of having transported Marines from the ship to the beach under sniper fire, or threat thereof, and as a result of sexual assault by a supervisor, all while aboard the U.S.S. Marion during the Vietnam War.  The Veteran is not in receipt of any military citations indicative of combat service such that the combat presumption under 38 U.S.C.A. § 1154(b) would apply.  As such, service connection will be considered under the amended regulatory provision, 38 C.F.R. § 3.304(f)(3). 

In evaluating the Veteran's claim under the amended regulatory provision, the Board will first consider whether the Veteran's claimed stressor event is consistent with the places, types, and circumstances of his service.

The Veteran's DD Form 214 shows that his military occupational specialty was as Boatswain's Mate.  His personnel records further show that he was stationed aboard the U.S.S. Fort Marion, and that at the time of his discharge from service he had accumulated 56.5 days of leave.  In addition, the Veteran received an undesirable discharge for unfitness, following drug abuse and several unauthorized absences.  Following an administrative appeal, in 1981 such discharge was amended and upgraded to under honorable conditions.

Service treatment records indicate that on the July 1964 entrance examination the anus and rectum were noted to be normal; however, on a December 1966 examination, and a June 1967 discharge examination the anus and rectum were noted to be abnormal.  The examiner indicated that there were moderate external hemorrhoids.  In addition, the Veteran checked the box indicating that he had a narcotic/drug habit, and a venereal disease in his report of medical history on discharge; however, no such reports were made at entrance to service.

In August 2001 the Veteran filed a claim for PTSD as due to sexual trauma and combat.  He indicated that his stressor incidents occurred in approximately 1965 to 1966 while he was a Boatswain's Mate aboard the U.S.S. Marion.  He indicated that he had visited a medical or counseling clinic without a specific diagnosis; that there were changes in his performance evaluations; that he experienced episodes of depression, panic attacks or anxiety; that he had increased or decreased his use of prescription medications; that he experienced alcohol or substance abuse; and that there was unexplained economic or social behavior changes.  Then, in December 2001 the Veteran wrote that he believed he had received hazardous duty pay, and that he had been assigned various tasks that placed him in a position to shoot and kill those who tried to swim to the ship and blow it up.  He indicated that he served on U-boats that carried Marines to land, and that his passengers were sometimes injured or dead.  In addition, he again explained that he experienced sexual trauma while in service, and was sodomized, under threat that he would be transferred to a more dangerous duty station.  The Veteran wrote that he was denied leave requests.  The Veteran contended that the medical evidence of his sexual trauma was that he bled from the rectum, referred to as hemorrhoids at discharge.  

A March 2002 VA examination for PTSD recorded the Veteran's military history as including a tour of duty on a U-boat transporting Marines and frequently standing watch.  This examiner indicated that the Veteran reported he had been raped by three people, and that this happened on three separate occasions, and that as a result he had rectal bleeding at discharge, and was severely traumatized.  The examiner indicated that the Veteran was difficult to understand in his speech pattern, and that he needed to be prompted to speak more clearly and repeat what he said, because he spoke in a garbled manner and had a thick accent.  As will be discussed further below, this is the only recorded history that indicated there were three perpetrators.  Other reported histories consistently discussed one perpetrator, who was included in a group of three individuals who were aware of the assaults, which happened several times.  

The Veteran reported that he requested to be transferred on several occasions, and requested leave to go home and visit family; however, he reported that leave was denied, and that he received orders to return to Vietnam.  Seeds of marijuana were found in the Veteran's locker in service, for which he was disciplined.  Following service, the Veteran reported that he had been arrested and jailed for drug-related charges approximately four or five years earlier, and that he had never completed college.  He reported being hypervigilant; reexperiencing his treatment in Vietnam and on the ship; experiencing nightmares a few times each month; and being disillusioned by authority.  He reported that he frequently thought about the in-service threats that he would be sent somewhere he could likely be killed if he did not cooperate, and felt bitter about being denied leave when he had 60 days of leave accumulated.  Following a mental status examination, the examiner indicated that the Veteran met the criteria for PTSD.  The examiner indicated that some of the Veteran's difficulties with authority figures stemmed from childhood experiences with his father, and that the Veteran's trouble with authorities appeared to be unrelated to service.  

In July 2002 the Veteran indicated that he had rectal bleeding at discharge from service, which was later treated by a Dr. Scoma, who reportedly told him that it was evident he had suffered severe trauma.  In addition, the Veteran indicated that he had been under hostile fire, as was evidenced by hostile fire pay received.  The Veteran characterized his stressors as being denied leave while he had available time on the books, and subsequently being transferred and asked to return to Vietnam.  In August 2002 the Veteran was contacted to discuss the reported sexual assault, and he indicated that he was assaulted on two occasions by a man named McIntosh, a superior, en route to Vietnam.  He reiterated his belief that his hemorrhoids occurred as a result.  

The Veteran was afforded a VA rectal examination in July 2002 at which he reported being sexually assaulted while in service.  The examiner indicated that a review of the service treatment records showed that the Veteran had hemorrhoids on physical examinations in 1966 and 1967.  The Veteran reported that he had been operated on in the 1970s by a Dr. Scoma, who told him it looked as if he had been assaulted.  On examination the Veteran had some skin tags near the anal orifice, which were considered at least as likely as not to be residuals of external hemorrhoids.  There was also some scarring at the superior and inferior aspects of the anal orifice and first rectal ring.  The Veteran had an otherwise normal external and internal rectal ring, no rectal bleeding, and no evidence of internal hemorrhoids.  

In October 2002 a letter from the Veteran's mother was received in which she indicated that the Veteran did not drink or use drugs prior to service.  She reported that the Veteran promised to visit when on leave; however, he did not return home until approximately six or seven years after his tour of Vietnam, having experienced legal difficulties over marijuana use.  She indicated that the Veteran always appeared to have something on his mind, but that he did not discuss it, and that he had a distrust of authority.  

In November 2002 the Veteran was afforded a VA examination for PTSD, in which he reported having grown up on a farm in rural Georgia, at which time he did not use drugs or alcohol.  Regarding his military service, he indicated that he transported Marines to and from Vietnam, and at one point while on the Saigon River he reported that they were shot at.  He indicated that as a Boatswain's Mate he was involved in ship maintenance.  The Veteran identified his stressor as incidents of sexual assault by coercion, such that a superior withheld approval of leave requests.  The Veteran identified one perpetrator, and two incidents of assault.  The Veteran reported that he incurred a rectal injury, and it was observed that the Veteran's hemorrhoids were service connected.  The Veteran had disciplinary problems, related to drugs, for which he received an undesirable discharge.  The examiner observed that the Veteran's reports of the sexual assaults differed in number of instances and number of perpetrators, and had been clarified to have resulted from coercion.  The examiner concluded that the Veteran's symptoms did not warrant a diagnosis of PTSD.

A January 2003 VA opinion was obtained from the same VA examiner who conducted the November 2002 examination, and the examiner indicated that the Veteran was not a good source of information.  The examiner again discussed the inconsistencies in the Veteran's reported sexual assault, and concluded that the Veteran did not meet the criteria for PTSD.  The examiner indicated that the Veteran had a tendency to be unreliable and to change his story regarding the stressor, such that if there were further difficulties with the claim, he recommended the Veteran be afforded another VA examination.  

In August 2005 the Veteran wrote regarding the sexual assault by coercion, and indicated that he had discussed this stressor because he realized it was not evident on the service records.  He indicated, however, that he had not previously discussed other service stressors which he believed were evident on the record, and he reported that he was subject to hostile fire off the coast of Vietnam.

VA treatment records from 2001 to 2011 are of record and show that the Veteran was treated for PTSD and its symptomatology.  Specifically, a July 2001 treatment note indicated that the Veteran reported that from 1964 to 1965 he served by operating landing craft that carried Marines to shore at places such as Da Nang, Chu Lai, and Saigon.  He reported that he was under sniper fire at several landings and had witnessed a Marine blown up when he waded ashore and picked up an object, which was a mine that instantly killed him.  In addition, the Veteran reported that he was sexually assaulted by a superior on ship, including rape under threats of coercion.  The Veteran indicated that he had not been given shore leave, but was immediately reassigned.  

A December 2004 intake examination for mental health treatment evaluated the Veteran as having PTSD secondary to sexual abuse while in the military.  An October 2005 treatment note indicated the Veteran reported that while in service as a Boatswain's Mate he took special details from ship to the ports in Da Nang, Chu Li, and Saigon,  He reported that he was driving the boat to shore, such that he would have been targeted as the first person to get shot.  A September 2006 letter from Stephen Kelly, Ph.D., in support of the Veteran's claim that he was sexually assaulted and harassed while on active duty, indicated that the Veteran had attended ten sessions at the Vet Center for sexual trauma, depression and a psychotic disorder, not otherwise specified.  The Veteran reportedly acknowledged the sexual assault occurred three times before he refused to cooperate when threatened.  He indicated that his perpetrator was his superior, and threatened to send him where he could be killed.  Dr. Kelly indicated that the Veteran's story was credible and consistently described with the same details.  The Veteran had reportedly grown up in relative isolation in Georgia, apart from the wider, white culture such that the Veteran considered his environment cloistered and his naiveté as making him vulnerable to the events he experienced in service.  The Veteran focused on his inability to visit his family because he was denied leave, although he had leave available.  As such, the Veteran was diagnosed as having PTSD.  

In October 2006 the Veteran wrote that he served on the U.S.S. Marion, an amphibious landing ship, by transporting Marines to shore in Vietnam.  He reported that he typically received the worst assignment, as helmsman, when a boat was sent to take Marines to the shore.  He explained that it was understood that to stop the ship from going ashore the helmsman should be targeted such that he believed he was the primary target for sniper fire.  In addition, the Veteran indicated that his division petty officer abused his authority to coerce him into having sex by threatening that he could be sent to the brig, and also by controlling the Veteran's use of accumulated leave.  The Veteran referenced his drug use in service and suggested that this was an attempt to be discharged early, and to control his feelings regarding the sexual experiences on ship.  In October 2007 the Veteran submitted a similar description of his sexual assault stressor, and further indicated that he was not allowed to use sick bay.  

The Veteran was afforded a hearing before a Decision Review Officer in January 2009.  He reported that he was sexually assaulted on three occasions while onboard the U.S.S. Marion during approximately the end of 1965 to early 1966, during which time he was threatened to be transferred where he would get killed, and denied leave.  The Veteran indicated that there were two others in addition to his superior who were aware of the sexual acts, and made gestures about it, including threatening the Veteran that they would also sodomize him.  The Veteran's representative emphasized that the Veteran had repetitive unauthorized absences shortly after his transfer from the U.S.S. Marion to the Naval Amphibious Base, beginning in June 1966 to January 1967, and self-admitted marijuana use beginning in August 1966.  

In a January 2009 letter from Dr. Kelly the Veteran's treatment at the Vet Center was summarized and included 16 sessions and 13 significant phone contacts all related to his reported sexual assaults.  Dr. Kelly indicated that he had reviewed the service records that the Veteran provided, and the Veteran had accumulated leave which begged the question why he was not granted leave.  Again, Dr. Kelly indicated that the Veteran's story was considered credible, consistently described with the same details which were embarrassing for him, mixed with feelings of guilt and shame, and frequently tearfully expressed.  Dr. Kelly indicated that his clinical impression was the result of 18 years in the military as a U.S. Naval psychologist, 7 years as a psychologist with the Department of Veterans Affairs, and 10 years of private practice.  

In August 2009 the Veteran wrote to again describe his unauthorized absences, in spite of leave available on the books, as evidence that he wanted to escape sexual assaults, and was being denied leave in a coercive manner.  

In August 2010 Dr. Kelly wrote again to summarize the Veteran's treatment, which at that time included 25 visits to the Vet Center and 15 significant phone contacts all related to his reported sexual trauma while in service.  The Veteran had also reported that while on the U.S.S. Marion, he was for a large portion of time located in the Gulf of Tonka, where he transported Marines to shore.  The Veteran reported that in transporting Marines to the Saigon River, he was frequently in fear of snipers.  He stated that he could not wear a shirt because this would make him an easy target.  The Veteran also discussed the sexual assaults.

In August 2010 the Veteran was afforded a Travel Board hearing.  He described sexual assaults occurring in approximately 1965 while aboard the U.S.S. Marion, after which he began to use marijuana, and that after returning to the United States, he had unauthorized absences, reportedly because he continued to be denied leave.  He described that while in service he transported Marines to the beach.  The Veteran and his representative discussed the stigma attached to reporting a male-on-male sexual assault, especially involving coercion rather than violence.  

In December 2010 the Veteran wrote to emphasize that he attributed his PTSD not only to the reported sexual assaults, but also to his combat-related stressors.  He indicated that he served in combat territory for months off the coast of Vietnam under the threat of sniper fire.  He again reported that he transported Marines from ship to shore, and otherwise assisted in amphibious operations which attracted sniper fire.  He explained that the U.S.S. Marion on which he served was a "floating fort" and that he transported Marines to shore under the threat of sniper fire on multiple occasions.  He indicated his belief that the new regulation applied to his case.  The Veteran also reiterated his personal assault stressor involved the superior officer's coerced sex by manipulating his leave, such that he took unauthorized absences when he was prevented from using leave.  The Veteran indicated the combination of these dual stressors caused his PTSD.  He reiterated that he was frequently in fear of being harmed or killed by enemy action, and he emphasized that his references to sexual assault should not negate consideration of other stressors.  

The Veteran was afforded a VA examination for his PTSD in February 2011, for which his claims folder was unavailable.  The Veteran reported that while in service he was sexually abused by a supervisor, and coerced into having sex, constantly threatened, and denied leave.  The Veteran also reported that he transported Marines on amphibious transports, and experienced fear of hostile military activities.  It was indicated that the Veteran had been treated for PTSD, with moderately severe symptoms ongoing for approximately 40 years.  Diagnosis was of PTSD secondary to military sexual trauma.  

The Veteran subsequently submitted stressor statements in which he discussed transporting Marines from the sea to shore with sniper fire as the main threat.  The Veteran emphasized that he knew that while transporting the Marines his life was at risk because snipers wanted to attack those responsible for the transport.  The Veteran again discussed sexual assaults occurring onboard the U.S.S. Marion.  

The Veteran was afforded a March 2011 VA examination for PTSD wherein the claims folder was reviewed.  The Veteran described having sex against his will while in the military because he was informed by his superior that he would be unable to have certain privileges otherwise.  He also described involvement in amphibious transport of Marines from ship to land in Vietnam, and receiving sniper fire on more than one occasion, such that he feared being killed by hostile fire because snipers targeted those transporting Marines.  The examiner indicated that the Veteran was no longer using alcohol or drugs, and that the Veteran appeared to have been using to help mask his PTSD symptoms.  Regarding the Veteran's memory, the examiner indicated that the Veteran was a poor historian, and had difficulty remembering significant dates and events from the remote and recent past.  Following examination, the Veteran was again diagnosed as having PTSD, and the examiner commented that it was chronic and related both to his military sexual trauma and his combat experience in Vietnam.  

In June 2011 Dr. Kelly again submitted a summary statement regarding the Veteran's PTSD, and indicated that on various occasions the Veteran had been diagnosed as having PTSD secondary to sexual assault in the military.  

In February 2012 the Veteran wrote to emphasize once again that his claim revolved around not only the sexual assault, but also because he was threatened by sniper fire in Vietnam.

A March 2011 examination report indicated that the Veteran was diagnosed as having PTSD, and that such diagnosis related both to his military sexual trauma and his combat experience in Vietnam.  The Board observes that the medical reference to combat experiences does not indicate that the Veteran engaged in combat according to the VA, as was discussed above.  The treating providers indicated that the Veteran had been involved in transporting Marines to shore, and as such subjected to sniper fire, or threat thereof.  As such, it was reported that the Veteran had feared being killed by hostile fire.  The Veteran reportedly continued to experience chronic PTSD symptoms that impacted his life, and treating providers discussed the impact of such symptoms on his occupational and social life.  

In summary, the Veteran has discussed the type of work he engaged in while in service, the stressors he experienced, and his PTSD-related symptoms and treatment.  Specifically, the Veteran described how while in service he was sexually assaulted by way of coercion, and how he transported Marines to shore under threat of sniper fire.  The Veteran indicated that he feared for his life while in service, explaining how snipers targeted those transporting the Marines to shore.  

As such, the Veteran has competently and credibly recounted stressor incidents related to his fear of hostile military action in that his physical integrity was threatened and the Veteran experienced a state of fear.  The Veteran specifically detailed fear of sniper fire while transporting Marines to shore.  His discussion of his experiences is consistent with the place, type and circumstance of his service as a Boatswain's Mate on the U.S.S. Marion stationed in the Gulf of Tonka during the Vietnam War.  In addition, there is evidence showing that a VA psychiatrist or psychologist has confirmed that the Veteran's experience is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed in-service stressor.

The Veteran is certainly competent to attest to in-service events.  In this case, after carefully considering the record, the Board finds that the Veteran's statements regarding his claimed in-service stressors are credible.  In particular, the Veteran had retold his story of what occurred in service on various occasions to the Board and to various medical professionals in the course of receiving treatment.  Although some details varied with the retelling, the Board finds that the Veteran was generally consistent in his accounts, and the medical observations of record support that the retelling was an emotional experience for the Veteran, which the Board observes may account for the varying amount of detail provided by the Veteran.  Similarly the medical evidence suggested that the Veteran was difficult to understand at times, and a poor historian, which also accounts for the apparent inconsistencies.  As such, the Board does not find the slight discrepancies in the Veteran's attempt to describe in-service sexual assaults as contradictory or otherwise undermining his credibility.  In addition to the Veteran's consistent accounts of experiencing in-service sexual assault, there is also evidence of hemorrhoids at two in-service examinations, although not reported as a result of sexual trauma.  In addition, personnel records document behavioral changes in the Veteran subsequent to the 1965 personal assault, including unauthorized absences and drug use.  

Resolving all reasonable doubt in favor of the Veteran, and in light of the consistent and credible statements regarding in-service personal assaults, the Board finds that the Veteran was sexually assaulted in service.  As the VA psychologist linked the trauma from the assault to the development of PTSD, specifically diagnosing PTSD secondary to sexual assault in service, the Board finds that the evidence is at least in equipoise as to whether he has psychiatric disability as the result of a personal assault in service, and the Board will resolve all reasonable doubt in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Alternatively, there is at least an equipoise of the evidence, such that the Board gives the benefit of the doubt to the Veteran in finding that a grant of service connection is warranted for PTSD under the amended regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304(f)(3); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


